Smith, J.
— ” 'We think the decree is not equitable. The will is not set out in the record, and we shall not stop to e vaminc, critically, the legal effect of the terms by which the personal property is staled by tire complainants’ bill to have been devised. The widow appears to have been authorised to use the property for the maintenance of the children, and the whole amount of it was so small, that it was a very slender allowance, for the support of the seven who remained with her after ihe death of their father, until her marriage with Egbert.
‘•The remedy of the complainants with respect to the rents and profits of the real estate was at law and not in equity. They show no peculiar ground, such as is requisite to authorise the interposition of a court of chancery for the purpose of compelling an account. Grimes v. Wilson, 4 Blackf. 331.
Decree reversed, &c.